COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
  ROSA SERRANO,                                   No. 08-17-00190-CR
                                      §
               Appellant,                           Appeal from the
                                      §
  v.                                               243rd District Court
                                      §
  THE STATE OF TEXAS,                           of El Paso County, Texas
                                      §
               State.                             (TC# 20170D00317)
                                      §

                                           ORDER

       Appellant has filed a pro se motion requesting the appointment of appellate counsel. The

El Paso County District Clerk has provided the Court with copies of the trial court’s orders

permitting Appellant’s appointed attorneys, Mr. Leonard Morales and Mr. Greg Anderson, to

withdraw from representing Appellant on appeal. There is nothing to indicate Appellant’s

financial circumstances have changed since she has been incarcerated. Therefore, we GRANT the

motion to appoint appellate counsel for this appeal only. All other relief requested in Appellant’s

motion is DENIED. The trial court is ORDERED to appoint counsel to represent Appellant in this

appeal. The appointment of counsel does not extend to Appellant’s pending civil appeals (cause

numbers 08-16-00291-CV and 08-16-00327-CV). The trial court shall forward the order of

appointment to the District Clerk of El Paso County, Texas on or before December 19, 2017. The

District Clerk of El Paso County, shall prepare and file with this Court a Supplemental Clerk’s

Record to include said order of appointment on or before December 22, 2017.

       IT IS SO ORDERED this 6th day of December, 2017.


                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.